DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 recites the limitation "the first or second controlled release components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0269685 to Singh.	As to claim 1, Singh discloses a dissolvable microneedle array for transdermal insertion into a patient comprising: a base portion (base, 90); a plurality of microneedles (microprojections, 88, Figure 5B) including a first controlled release layer (layer 82, made of a material to control the rate at which the active is released from the deposits, 84: [0065]; the controlled release layer is considered the combination of 82 and 84 since Singh discloses that the layer includes the distal end of the microprojections), the controlled release layer comprising a bioactive component (deposit, 84) and a first biocompatible polymer (see list of polymers suitable for use in layer 82, [0066]) that interacts with the first bioactive component (deposits, 84) to provide a controlled release profile of the first bioactive component [0065-0066], wherein the first bioactive component is complexed with, integrated to, or otherwise encapsulated by the first biocompatible polymer to form the first controlled release component (Figure 5B and [0065-0066]).  In the case of Singh, the first bioactive component (84) is encapsulated by the first biocompatible polymer (82) to form the first controlled release layer (combination of 82 and 84). 	As to claim 7, Singh discloses the microneedle array wherein the first biocompatible polymer is PLGA ([0033] and [0070]).	As to claim 11, Singh discloses a method of forming a microneedle array, comprising: forming a sheet of material having a plurality of layers, at least one of the plurality of layers comprising one or more bioactive component (84); and combining at some of the bioactive components with a first biocompatible polymer (82) to form a first controlled release layer (distal tip combination of 82 and 84) that provides a controlled release of the one or more of bioactive components when the microneedle array is inserted into the skin of a patient (Figure 5B). 	As to claim 12, Singh discloses the method wherein the bioactive component is complexed with the first biocompatible polymer within the first controlled release layer (layer 82, made of a material to control the rate at which the active is released from the deposits, 84: [0065]).	As to claim 14, Singh discloses that the bioactive component is encapsulated by the first biocompatible polymer to form the first controlled release component ([0065] and Figure 5B). 	As to claim 18, Singh discloses that the first biocompatible polymer is PLGA ([0033] and [0070]).	As to claim 20, Singh discloses the method wherein the first controlled release component comprises one or more trigger signals including light triggers (ultraviolet light trigger, [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269685 to Singh in view of US 2007/0299388 to Chan.	As to claim 3, Singh fails to disclose the microneedle array further comprising a second bioactive component that is different from the first. Chan discloses a microneedle array that comprises a second bioactive component that is different from the first [0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the array of Singh with a second bioactive component so that multiple drugs can be delivered simultaneously [0065].	As to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second bioactive component of the modified array of Singh to be complexed with, integrated to, or otherwise encapsulated by a second biocompatible polymer to form a second controlled release layer. It would have been obvious to encapsulate a second drug just like Singh encapsulates the first drug ([0065], Figure 5B).	As to claim 6, the modified microneedle array of Singh discloses that the first and second biocompatible polymers are the same (Figure 5B has the same biocompatible polymer for each microneedle).	As to claim 8, Singh discloses the microneedle array wherein the second biocompatible polymer is PLGA ([0033] and [0070]; Figure 5B has the same biocompatible polymer for reach microneedle).	As to claim 9, Singh discloses the microneedle array wherein the first or second controlled release components comprise light triggers (ultraviolet light trigger, [0039])..
Claims 5, 10, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269685 to Singh in view of US 2007/0299388 to Chan, further in view of US 2012/0064124 to McClain. 	Regarding claim 5, Singh in view of Chan fails to disclose the microneedle array wherein the first and second biocompatible polymers are different and the first controlled release layer exhibits a release profile that is different from the release profile of the second controlled release layer. McClain discloses the microneedle array wherein the first and second biocompatible polymers are different and the first controlled release component exhibits a release profile that is different from the release profile of the second controlled release component [0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the microneedle array wherein the first and second biocompatible polymers are different and the first controlled release component exhibits a release profile that is different from the release profile of the second controlled release component so that the active agent surface content is adjusted to provide a selected active agent release profile (abstract). 	Regarding claim 10, Singh in view of Chan fails to disclose the second bioactive component configured to be released from the microneedle array with an initial burst release kinetic activity and the first bioactive component configured to have a delayed or triggered release relative to the second bioactive component. McClain discloses the second bioactive component configured to be released .
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. Clarity has been added to Examiner’s interpretation of Singh to read on Applicant’s claim limitation (see .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRANDY S LEE/Primary Examiner, Art Unit 3783